Citation Nr: 0008393	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-15 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970 and from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which determined that new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for PTSD had not been submitted.  The veteran 
filed a timely appeal to this adverse determination.  The 
veteran's claims file was subsequently transferred to the RO 
in White River Junction, Vermont.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a September 1995 rating decision, the RO originally 
denied the veteran's claim for service connection for PTSD.

3.  The veteran was notified of this denial in September 
1995, but did not file a timely appeal.

4.  The evidence received since the time of the RO's 
September 1995 rating decision is of such significance that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.

5.  The veteran's claim is well grounded.

6.  The veteran did not engage in combat with the enemy.

7.  There is no credible supporting evidence which confirms 
any of the veteran's claimed inservice stressors.


CONCLUSIONS OF LAW

1.  The September 1995 RO rating decision which denied the 
veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (1999).

2.  The evidence received since the September 1995 RO 
decision is new and material, and the claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.156(a) (1999).

3.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

In a September 1995 rating decision, the RO initially denied 
the veteran's claim for service connection for PTSD, on the 
basis that "[a]lthough there is a clinical diagnosis of 
post-traumatic stress disorder, there is no evidence of 
record to corroborate the veteran's history of stressful 
events" which presumably formed the basis for this 
diagnosis.  Indeed, the evidence failed to identify any 
stressors at all.

Evidence considered in September 1995 included the veteran's 
service medical records, which were negative for any reported 
complaint or diagnosis of, or treatment for, PTSD.  
Similarly, the service personnel records contained in the 
veteran's 201 File did not confirm that the veteran 
participated in combat or experienced traumatic events.

Also considered were VA outpatient treatment notes dated from 
December 1994 to March 1995, and the report of a VA Mental 
Health Team Assessment dated in February 1995.  These records 
indicated several diagnoses of PTSD, and indicated that the 
veteran met regularly for therapy sessions with a social 
worker.  However, no stressors were reported, and no basis 
for the diagnoses of PTSD was provided.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in September 1995.  
However, no appeal was filed within one year of notification 
of the September 1995 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final September 1995 
decision includes at least four medical records which 
indicate diagnoses of PTSD which are based on the veteran's 
reported inservice stressors.  This evidence includes a VA 
therapy progress note dated in April 1995, the reports of VA 
psychiatric examinations conducted in March 1997 and July 
1998, and a statement dated in October 1998 from the 
veteran's treating VA psychiatrist.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
PTSD is reopened.

The Board further finds that the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current PTSD disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an inservice stressor, which in a PTSD case 
is the equivalent of inservice incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability, in the form of diagnoses by VA medical 
personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Because the claim is well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999); EF v. Derwinski, 1 Vet. App. 324 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Turning then to the merits of the veteran's claim, the Board 
observes that, as noted above, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

A review of the medical evidence contained in the veteran's 
claims file indicates that the record contains clear 
diagnoses of a current PTSD disorder which have been linked 
by medical evidence to the claimed inservice stressors.  
Therefore, the Board's analysis must turn to the remaining 
issue of whether the record contains evidence that the 
claimed inservice stressors themselves actually occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, does 
not reflect that veteran received any decorations or medals 
which indicate involvement in combat.  Furthermore, his 
military occupational specialty (MOS) while stationed in 
Vietnam was listed as "helicopter mechanic," which is not a 
specialty which is, on its face, indicative of a combat role.  
Moreover, the veteran's service records, including the 
service personnel records contained in the veteran's 201 
File, do not otherwise contain any entries which show that he 
received any decorations or performed any specific details 
that would have placed him in combat situations.  See Gaines 
v. West, 11 Vet. App. 353, 358-60 (1998).  Accordingly, in 
view of the absence of any official evidence that the veteran 
participated in action against an enemy, the Board finds that 
he did not "engage in combat," and the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  
Therefore, as the veteran has not been shown to have been 
engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.

Although the veteran has not always provided the same 
stressors to examiners, and the details of the stressors have 
varied slightly, the veteran has generally described his 
inservice stressors as follows:

(1)  The veteran reported that three days after having 
arrived in Vietnam, his unit came under rocket and mortar 
attack by the Viet Cong as part of the TET offensive.  He 
reported that he was stationed approximately 2 1/2 kilometers 
outside of Bear Cat at the time of this incident.  Many of 
the veteran's buddies were killed or injured, although he was 
not injured himself.

(2)  Shortly after arriving in Vietnam, the veteran was 
assigned to a covert operation sponsored by the U.S. Central 
Intelligence Agency (CIA) in which he flew boxes of opium 
between Bear Cat and Laos.  He stated that following this 
covert operation, he believed that efforts were made to have 
him killed prior to leaving Vietnam.  He stated that he was 
given a "suspicious overdose" while on sick call at the 92nd 
Evac., and had repeated visits from "two suits," who kept 
telling him that what transpired during the veteran's flight 
assignments never happened, and that none of the activities 
would show up in his military records.

(3)  While returning from one of these covert missions, the 
veteran's black helicopter was shot down by enemy forces.  He 
stated that his face was injured in this crash and was later 
reconstructed.  He had switched seats with the co-pilot who 
wanted more flying experience, and the co-pilot, who was 
therefore sitting in the veteran's seat, died in the crash.  
The veteran felt guilty because he should have been in that 
seat.  

(4)  After this crash, he allowed the other surviving crew 
members to be evacuated, and he was then captured by the Viet 
Cong.  He spent five days as a prisoner of war (POW), but 
later escaped.  However, during that time he was severely 
beaten, had his right thumb nearly severed, and his right 
foot was stabbed.  However, he stated that since this was all 
part of the covert operation, none of it was ever documented.

(5)  The veteran stated that he killed two people with his 
bare hands.  Although the circumstances of this event are 
somewhat unclear, it appears that it happened as part of his 
escape from the Viet Cong.

(6)  He witnessed an Air Force Bronco crash in which two 
people died, including the pilot, who was cut in half by 
either a helicopter rotor or propeller blade of a plane (the 
veteran's account differed at times).  He stated that the 
pilot who was cut in half was dead, but was "staring" at 
the veteran with a bewildered look as if to ask "why?"  He 
was unable at first to recall the names of the two men who 
died, but subsequently sent in a statement in support of 
claim in which he identified the victims as [redacted]
[redacted] and [redacted].  He stated that "[t]he date of 
this event is November 22, 1969."  Attached to this letter 
was a copy of a list of names, with the names Cdr. [redacted] 
[redacted] and Lt. [redacted] highlighted.  An 
untitled column next to these names indicated the date 
11/22/1969, but did not state the significance of this date.

(7)  He was traumatized by his job setting up or locating 
trip wires, claymore explosives, etc.

(8)  He had to lie still on the ground with insects crawling 
on him, and had to go to the bathroom in his pants to avoid 
alerting the enemy to his presence.

A review of the record reveals that none of the veteran's 
alleged stressors have been verified, despite repeated 
attempts by the RO to do so.  Several stressors are anecdotal 
in nature, and are essentially unverifiable by official 
records.  These include the reports of setting up or locating 
trip wires and lying on the ground to avoid detection by the 
enemy.  This category would also include the killing of two 
Viet Cong, since the veteran stated that he was alone in the 
jungle at the time of this incident and no report was 
apparently filed.  

Other stressors are potentially verifiable, including the 
veteran's claims of being shot down by the Viet Cong and 
being held as a POW.  However, there is no evidence 
whatsoever which serves to verify either of these claimed 
events.  On the contrary, the United States Armed Services 
Center for the Research of Unit Records (USASCRUR) indicated 
in a July 1998 letter that available prisoner of war and 
missing in action data did not list the veteran as having 
been captured by the enemy.

Still other events have been verified as having occurred, but 
the Board finds that the veteran's claimed participation in 
or experience of these events is not verified and is not 
credible.  For example, the veteran has repeatedly stated 
that his company came under rocket and mortar attack three 
days after he arrived in Vietnam, while stationed just 
outside Bearcat.  In an attempt to verify this claim, the RO 
sent the veteran's information to the USASCRUR.  In a 
response dated in July 1998, the USASCRUR indicated that an 
enclosed excerpt from an Operational Report - Lessons Learned 
submitted by the 199th Light Infantry Brigade for the period 
from February 1 to April 30, 1969 indicated that the 
Bearcat/Long Than area was attacked on February 22 and 23, 
1969.  Bearcat was noted to be the main base area location 
for the 303rd Transportation Company, the veteran's unit of 
assignment at the time of the attack.  However, a review of 
the veteran's DD Form 214 and 201 File indicate that the 
veteran arrived in Vietnam on February 8, 1969, some two 
weeks earlier.  Given the veteran's consistent and repeated 
claims that his unit was attacked "three days" after his 
arrival in Vietnam, the Board finds that the evidence does 
not confirm that the veteran experienced this stressor.  

The veteran also stated that he had "many of his buddies 
injured or killed" in the attack on Bearcat.  To that end, 
he indicated on a PTSD Information form dated in January 1997 
that a crew chief named [redacted] may have been killed, as 
well as two servicemen with the nicknames "[redacted]" [redacted] 
and "[redacted]" [redacted].  However, the USASCRUR response 
indicated that available U.S. Army casualty files did not 
list a [redacted] in its records, and that numerous 
individuals with the last names of "[redacted]" and 
"[redacted]" were listed.  The USASCRUR indicated that the 
veteran would need to provide more detailed information to 
provide research concerning casualties, to include the 
individual's full name, complete unit designation to the 
company level, whether killed or wounded, a brief description 
of the incident, and the most specific date possible.  To 
date, it does not appear that the veteran has provided this 
information.

He also indicated in the PTSD Information form that he served 
in the 1st of 9th Detachment C Troop at the time of this 
incident.  However, a statement received in December 1997 
from the Chief Records Reconstruction Branch of the National 
Personnel Records Center (NPRC) indicated that "a search of 
Morning Reports for Feb. 1969 failed to show any casualties 
for the above unit [1/9th Air Cav Detachment, C Troop]."  The 
NPRC suggested that requests be sent to the National Archives 
and Records Administration (NARA) and the National Archives 
at College Park.  However, it appears that a request to NARA 
in December 1997 met with either negative results or no 
response, and a response from The National Archives at 
College Park dated in February 1998 indicated that there was 
no efficient means for determining the battalion or other 
lower echelon unit below the major unit level, which in the 
veteran's case was allegedly the 1st Cavalry Division.  In 
both cases, the RO indicated that they would wait for a 
response from the USASCRUR prior to conducting any follow-up 
with these sources, which, as noted above, did not confirm 
the casualties reported by the veteran.

Similarly, the Board finds that the veteran's claim that he 
witnessed the death of two Navy pilots in a plane crash on 
November 22, 1969 is not credible.  Although official 
evidence confirms that these two servicemembers were indeed 
missing in action on that date, following their failure to 
return from a night combat mission, these records also 
indicate that their bodies were never found or recovered.  
Therefore, in February 1978 their status was officially 
changed from missing in action to presumed killed in action. 

In May 1999, the RO sent a letter to the veteran in which he 
was asked to explain how he knew what these pilots' names 
were, particularly since they were officially listed as 
missing in action.  The RO informed the veteran that this 
information was necessary not only to substantiate his 
stressor, but also to assist the Department of Defense in 
their efforts to account for these MIAs.  According to a 
Report of Contact dated in July 1999, the veteran telephoned 
the RO and adamantly stood by his statement, stating that 
there was "no way the guys are MIAs."  The veteran 
indicated that he wanted to know whom to contact to correct 
this information, and the RO employee indicated that a new 
request to the USASCRUR could be conducted to verify the 
status of these servicemembers.  However, in a follow-up 
conversation two days later, the veteran indicated that he 
did not want to have the RO contact the USASCRUR for 
verification of the downed men's status, but rather wanted 
his claim to be forwarded directly to the RO.  The Board 
notes that in July 1999, the RO sent the veteran a letter 
indicating who he should contact to "correct" the official 
account of the servicemembers' status.  However, there is no 
evidence that the veteran has contacted this source, or that 
the official government records have been changed based on 
the veteran's report.  In addition, in September 1999 the RO 
received a facsimile transmission of a statement by the 
veteran in which he repeated that these two servicemembers 
were not MIAs, but rather had "died at a base camp in the 
Republic of S. Vietnam."  However, as indicated above, this 
is in direct conflict with the official records which list 
these men as MIAs.

In this regard, the Board notes that numerous aspects of the 
veteran's reported history of Vietnam service are in direct 
conflict with the official military records.  In fact, the 
veteran has disputed almost every aspect of the official 
documented service records.  For example, he claimed that his 
MOS, listed as a helicopter repairman, was incorrect, but 
instead should have been a helicopter crew chief.  He also 
has stated that he never served with the 303rd Transportation 
Company, as listed in his DD Forms 214 and his 201 File, but 
rather with the 1/9th Cavalry detachment.  He indicated that 
he was injured in action, receiving a shrapnel wound injury 
to the hip and injuries to the thumb and foot by the Viet 
Cong, but was mistakenly never awarded the Purple Heart.  He 
also stated that he was held as a POW, but this fact is not 
recorded in the official records because it occurred during 
his participation in a covert operation.  In addition, he 
stated that he flew more than 100 helicopter missions, and 
thus should have received an air medal with three stars, but 
was "disillusioned" at the time and did not press the 
issue.  Finally, the veteran stated that the end date of his 
tour of duty in Vietnam was incorrect by several days.  The 
Board notes that the veteran stated on several occasions 
during his RO hearing in October 1998 that he was confused 
about the details of events and dates, and that everything 
was "confusing as hell in, in my dreams too, in my 
memories."  However, the veteran has provided no concrete 
evidence to support his allegations that this official 
information is incorrect.  Although certainly mistakes can be 
made, the Board finds that, absent actual evidence that the 
official records are incorrect, as opposed to mere 
allegations, the official documentation, created 
contemporaneously to the veteran's military service, is more 
reliable than the veteran's admittedly confused current 
recollection, some 30 years after his departure from Vietnam. 

The Board notes that a review of the veteran's service 
medical records themselves do not support the veteran's 
reported history of injuries, including his injuries 
allegedly incurred when the Viet Cong cut his thumbs and 
right foot, or the facial reconstructive surgery allegedly 
performed following a helicopter crash.  On the contrary, 
these records are negative for any evidence whatsoever of 
such injuries/surgeries, and neither the veteran's September 
1970 separation examination from his first period of service, 
nor his November 1973 entrance examination for his second 
period of service, noted a history of, or current evidence 
of, facial reconstructive surgery, an injury to the foot, or 
a stab wound of the right thumb (although an unspecified 
fractured finger was noted, it appears that this was a 
reference to a documented injury to the right little finger 
incurred in July 1969, when he smashed it with a crowbar).  
The Board notes that an orthopedic consultation record dated 
in June 1975 indicates that the veteran injured his left 
thumb three weeks earlier, and had re-injured it the previous 
night.  However, this was some five years after the veteran's 
service in Vietnam.

In addition, the Board has reviewed a treatment report dated 
in July 1969 from the 93rd Evacuation Hospital, which appears 
to be the same period of hospitalization the veteran referred 
to when discussing the "suspicious overdose" while on sick 
call and the repeated visits from "two suits."  This report 
indicates that the veteran himself intentionally took an 
overdose of Thorazine on July 10th, 1969, following a period 
of depression due to concerns about his relationship with his 
girlfriend and being fed up with the Army.  The veteran 
complained of suicidal feelings and hostile impulses.  Final 
diagnoses included an acute situational maladjustment and a 
passive-aggressive personality.  The examiner recommended 
discharge if the veteran's attitudes did not change "in view 
of patient's personality makeup."  The Board notes that the 
veteran's service medical records contain numerous instances 
of treatment for nervousness and anxiety with diagnoses 
including adult situational reaction and psychophysiological 
reactions.  Several examiners also noted that the veteran was 
well-known to medical personnel as someone who had a bad 
temper and was high-strung and irritable, and who was 
"excessively agitated toward the Army in general."

Therefore, since the Board has found that none of the 
veteran's PTSD diagnoses were linked to specific inservice 
stressors which have been verified by credible supporting 
evidence, the veteran's claim for service connection for PTSD 
does not meet the requirements of 38 C.F.R. § 3.304(f) and 
must be denied.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  
To this extent, the appeal is allowed.

The veteran's claim for service connection for PTSD is well 
grounded.  To this extent, the appeal is allowed.

Service connection for PTSD is denied.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

